374 U.S. 509 (1963)
HEAD
v.
CALIFORNIA.
No. 872, Misc.
Supreme Court of United States.
Decided June 17, 1963.
ON MOTION FOR LEAVE TO FILE PETITION FOR WRIT OF CERTIORARI.
Petitioner pro se.
Stanley Mosk, Attorney General of California, William E. James, Assistant Attorney General, and A. Wallace Tashima, Deputy Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis is granted but the motion for leave to file petition for writ of certiorari is denied. Treating the papers submitted as a petition for writ of certiorari, certiorari is granted. The judgment is vacated and the case is remanded for further consideration in light of Douglas v. California, 372 U. S. 353.
MR. JUSTICE CLARK and MR. JUSTICE HARLAN dissent for the reasons stated in their dissenting opinions in Douglas v. California, 372 U. S., at 358, 360.